DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Introductory Remarks
The claims as entered by Examiner’s amendment below are still found to be allowable over the prior art of record, and overcome all other rejections. A Notice of Allowance has been accordingly issued.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Lawrence Nwaesei (Reg. No. L0946) on 7 June 2021.




The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method of storing geospatial data in a geographic information system associated with a spheroid, comprising:
spatially partitioning geospatial data into a plurality of discrete geospatial volumes along surfaces of constant altitude defined in a spherical coordinate system relative to the spheroid pursuant to a hierarchical spatial partitioning scheme, wherein a first geospatial volume is located adjacent a pole of the spheroid, a second geospatial [[data]] volume being obtained by spatially partitioning the first geospatial [[data]] volume along surfaces of constant latitude, longitude, and altitude in the spherical coordinate system in a tritree to obtain six sub-volumes, two of the six sub-volumes being located adjacent to the pole of the spheroid and four of the six sub-volumes located away from the pole of the spheroid, each of the two sub-volumes located adjacent the pole of the spheroid having a longitudinal span that is equal to [[the]] a longitudinal span of the first geospatial volume;
storing geospatial data associated with each of the plurality of discrete geospatial volumes in a memory as a node of a plurality of nodes in a hierarchical tree data structure, wherein each of the plurality of an 
receiving a map information request from a client device; and
, by a renderer, each determined to be drawable according to the map information request, wherein the renderer determines a node to be drawable based on a comparison of a bounding box of the respective payload of the node to a view specification defining a viewable volume of the client device, wherein a node with a respective payload that is too coarse to draw is skipped by the renderer from being drawn, and wherein traversal of the hierarchical tree data structure stops when a node with a respective payload that is too fine to draw is encountered.

2. (Previously Presented) The computer-implemented method of claim 1, wherein the plurality of discrete geospatial volumes comprises the first geospatial volume having boundaries defined at least in part by surfaces of constant altitude in the spherical coordinate system, the geospatial data associated with the first geospatial volume being stored in the memory as a first node in the hierarchical tree data structure.

3. (Currently Amended) The computer-implemented method of claim 2, wherein the plurality of discrete geospatial volumes comprises the second geospatial volume, the second geospatial volume being a sub-volume of the first geospatial volume obtained by spatially partitioning the first geospatial [[data]] volume along surfaces of constant altitude in the spherical coordinate system, the geospatial data associated with the second geospatial volume being stored in the memory as a child node relative to the first node in the hierarchical tree data structure.

4. (Original) The computer-implemented method of claim 3, wherein the second geospatial volume is obtained by spatially partitioning the first geospatial data volume along surfaces of constant latitude, longitude, and altitude in the spherical coordinate system into eight sub-volumes having substantially equal volume.

5. (Currently Amended) The computer-implemented method of claim 4, wherein [[the]] an altitude span for each sub-volume is selected such that each of the eight sub-volumes is approximately cubic.

6. (Currently Amended) The computer-implemented method of claim 1, wherein [[the]] an altitude span of each discrete geospatial volume is approximately three times [[the]] a latitudinal span of [[the]] each discrete geospatial volume.

7. (Cancelled)

8. (Previously Presented) The computer-implemented method of claim 1, wherein the method comprises storing geospatial data associated with each of the six sub-volumes in the memory as at least a part of a payload of one of a plurality of second nodes in the hierarchical tree data structure, each of the plurality of second nodes being a child node of the first node in the hierarchical tree data structure.

9. (Currently Amended) A non-transitory computer-readable medium encoded with a hierarchical tree data structure for geospatial data in a geographic information system associated with a virtual globe, the hierarchical tree data structure having a plurality of nodes, the plurality of nodes comprising:
	a parent node associated with a geospatial volume defined in spherical coordinates associated with the virtual globe;
a plurality of first descendant nodes, each of the first [[descendent]] descendant nodes being a child node relative to the parent node in the hierarchical tree data structure and being associated with one of a plurality of first geospatial sub-volumes, the plurality of first geospatial sub-volumes obtained by spatially partitioning the geospatial volume along a surface of constant altitude defined in a spherical coordinate system into a plurality of strata pursuant to a hierarchical spatial partitioning scheme, wherein a first geospatial sub-volume is located adjacent a pole of the virtual globe, a second geospatial [[data]] sub-volume being obtained by spatially partitioning the first geospatial [[data]] sub-volume along surfaces of constant latitude, longitude, and altitude in the spherical coordinate system in a tritree to obtain six sub-volumes, two of the six sub-volumes being located adjacent to the pole and four of the six sub-volumes located away from the pole, each of the two sub-volumes located adjacent the pole having a longitudinal span that is equal to [[the]] a longitudinal span of the first geospatial sub-volume, wherein thegeospatial data associated with each of the plurality of first geospatial sub-volumes is stored in a memory as a node of the first plurality of descendant nodes in the hierarchical tree data structure, and wherein each of the plurality of first descendant nodes comprises a respective payload of the geospatial data and at least one reference to an address of a file having geospatial data in the memory,
wherein the hierarchical tree data structure is traversed and each node that has a respective payload that is determined to be drawable, is drawn by a renderer according to a map information request received from a client device, wherein the renderer determines a node to be drawable based on a comparison of a bounding box of the respective payload of the node to a view specification defining a viewable volume of the client device, wherein a node with a respective payload that is too coarse to draw is skipped by the renderer from being drawn, and wherein traversal of the hierarchical tree data structure stops when a node with a respective payload that is too fine to draw is encountered.

10. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the plurality of nodes comprises a plurality of second descendant nodes, each of the plurality of second descendant nodes being a child node relative to one of the plurality of first descendant nodes in the hierarchical tree data structure and associated with one of a plurality of second geospatial sub-volumes, the plurality of second geospatial sub-volumes obtained by spatially partitioning the plurality of first geospatial sub-volumes along surfaces of constant altitude into a second plurality of strata.

11. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the plurality of strata are defined such that one of the plurality of strata comprises geospatial data associated with [[the]] a surface of the virtual globe.

12. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the plurality of strata are defined such that no partitioning boundaries for the plurality of strata are located at the surface of the virtual globe. 

13. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein each of the plurality of first descendant nodes has an address in the computer-readable medium assigned based at least in part on [[the]] a strata associated with [[the]] a first descendant node of the plurality of first descendant nodes.

14. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the computer- readable medium is further encoded with a quadtree data structure.

15. (Currently Amended) The non-transitory computer-readable medium of claim 14, wherein first geospatial data objects are stored in the hierarchical tree data structure and second geospatial data objects are stored in the quadtree data structure.

16. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the first geospatial data objects comprise imagery data objects for the virtual globe and the second geospatial data objects comprise terrain data objects or vector data objects for the virtual globe.

17. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the respective payload of each node comprises [[the]] a longitudinal span of [[the]] a first geospatial sub-volume associated with the node.

18. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the respective payload of each node comprises [[a]] the bounding box for [[the]] a first geospatial sub-volume associated with the node.

19. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein each node has a payload comprising data indicative of a bounding box for the geospatial volume associated with the node.

20-30. (Cancelled).

31. (New) The non-transitory computer-readable medium of claim 9, wherein spatially partitioning the geospatial volume comprises recursively subdividing the geospatial volume into discrete geospatial sub-volumes along latitudinal, longitudinal, and altitudinal axes at each level in the hierarchical spatial partitioning scheme.

32. (New) The computer-implemented method of claim 1, wherein spatially partitioning the geospatial volume comprises recursively subdividing the discrete geospatial volumes into discrete geospatial sub-volumes along latitudinal, longitudinal, and altitudinal axes at each level in the hierarchical spatial partitioning scheme.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment as seen above has overcome the 101 statutory category issue of claims 9 and its dependents, which caused the allowance to be withdrawn. The claims have been amended to recite “non-transitory” computer readable medium.

	Secondly, the prior art of record, alone or in combination, do not teach, suggest, or otherwise render obvious the independent claims’ limitations. The dependent claims ae allowable for at least by virtue of their dependency on their respective independent claims. See also the previous Notice of Allowance (see the Notice of Allowance mailed on 19 November 2020) for a more extensive explanation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
7 June 2021